DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on September 27, 2018 for application number 16/089,337. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2018 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP 2010-121758 filed on May 27, 2010.

Specification
The disclosure is objected to because of the following informalities: reference character “25” in Figure 3 not mentioned in the written description. Appropriate correction is required.




Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the written description: “25” in Figure 3 not disclosed in the written specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Disposition of Claims
Claims 1-13 are pending in this application.
Claims 1-13 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "...the extension direction…" in “…the recess groove has different depths, in the extension direction of said recess groove…”.  There is insufficient antecedent basis for this limitation in the claim. In order to advance prosecution, said term will be read and interpreted as “…the recess groove has different depths, in an extension direction of said recess groove, wherein said extension direction extends parallel with the axial direction of the crank shaft, …”.
Further on, the limitation “…when seen from the axial direction…” lacks antecedent basis. Still further, said limitation will be read and interpreted as “…when seen from an axial direction …”.

The term "…the substantially center part…" in claims 2-3 is a relative term which renders the claim indefinite.  The term "…the substantially center part…" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to advance prosecution, said term will be read and interpreted as "…the center part…".

The term "…a substantially arched shape…" in claims 1 and 4 is a relative term which renders the claim indefinite.  The term "…a substantially arched shape…" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to advance prosecution, said term will be read and interpreted as "…an arched shape…".

Claims 5-13 are also rejected under 35 U.S.C. 112(b) because of their dependency upon base claims 1-4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI – (US 2017/0284335 A1), in view of Nakamure – (US 2011/0013862 A1).

With regard to claim 1, SUZUKI (Annotated Figs. 4-5 below) disclose:
A cylinder block (12L) comprising:
a bearing body (24) having a fitting recess part (701) to which a bearing cap (31
a bearing part (21A) formed in the bottom surface of said fitting recess part (701), and configured so as to axially support a crank shaft (15) between the bearing body (24) and the bearing cap (31) in a rotatable fashion,
wherein the cylinder block (12L) is configured such that:
the fitting recess part (701) has a bottom surface corner part (61) which is abutted by a corner part (AR1) of the bearing cap (31);
in the bottom surface corner part (61), formed is a recess groove (S) having an arched shape (61A)  when seen from an axial direction (longitudinal direction of crankshaft) of the crank shaft (15) and extending in the axial direction; and
the recess groove (S) has a depth, in an extension direction (depth direction of gap S extending in the crankshaft axial direction) of said recess groove (S), wherein said extension direction extends parallel with the axial direction of the crank shaft (15), [[in accordance with the magnitude of the stress acting on said recess groove]].
It has been held that the recitation that an element is “configured” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.
Please note that claim 1 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in brackets [[]] as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 


    PNG
    media_image1.png
    840
    1548
    media_image1.png
    Greyscale

SUZUKI Annotated Figs. 4-5

But SUZUKI does not explicitly and/or specifically meet the following limitations: 
A) the recess groove has different depths, in an extension direction of said recess groove, wherein said extension direction extends parallel with the axial direction of the crank shaft.

However, regarding limitation (A) above, Nakamure (Fig. 2) discloses a stress relaxation groove (15), which has an opening in a side surface (3c) of the bearing cap (3) and extends along the axis of the crankshaft (6) (Nakamure [0032]). Nakamure teaches that although the bottom of the stress relaxation groove 15 extends parallel with the axis of the crankshaft 6, the bottom of the stress relaxation groove 15 may be inclined upward or downward with respect to the axis of the crankshaft 6 at a predetermined angle (Nakamure [0036]).
Nakamure teaches that the stress relaxation groove (15) can have different depths with respect to the axis of the crankshaft 6 at a predetermined angle.

While the teachings of Nakamure are directed to a stress relaxation groove located on a side surface of the bearing cap, one skill in the art would have found that the problem Nakamure solved is pertinent to the structure of the cutout portion located in the bottom/lateral surface/side on the bearing body of SUZUKI, in that stress concentration on the crankcase/block lower side wall portions caused cracks that can be reduce by said relief grooves with different depths extending in the crankshaft axial direction as taught by Nakamure.
In addition, it is worth mentioning that both SUZUKI and Nakamure use similar stress relief grooves to solve the same problem of formation of cracks in the lower portions of the cylinder block in the crankshaft bearing portions area, and as such, one skill in the art could have a high probability of expectation that the same structural stresses withstand in the bearing cap could be encounter in the crankcase lower bearing body surface as well, making similar solutions to similar/analogous problems at least worth trying to obtain predictable results with a reasonable expectation of success.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cylinder block of SUZUKI incorporating a groove with different depths extending along the crankshaft axial direction as taught by Nakamure in order to reduce stress concentration to avoid the formation of cracks in the bottom part of the cylinder block.

With regard to claim 2, SUZUKI in view of Nakamure disclose the cylinder block according to claim 1, and further on SUZUKI in view of Nakamure
wherein the recess groove is formed so as to be deepest at the center part thereof in the extension direction.

With regard to claim 3, SUZUKI in view of Nakamure disclose the cylinder block according to claim 2, and further on SUZUKI in view of Nakamure also discloses:
wherein the recess groove is formed such that the depth thereof gradually increases from both end parts in the extension direction towards the center part in the extension direction.

With regard to claim 4, SUZUKI in view of Nakamure disclose the cylinder block according to claim 3, and further on SUZUKI in view of Nakamure also discloses:
wherein the recess groove is formed such that, when said recess groove is cut by a virtual plane that includes a virtual connection line connecting the deepest points of the recess groove when seen from the extension direction along the extension direction, the cross- sectional shape of the recess groove has an arched shape.

With regard to claim 5, SUZUKI in view of Nakamure disclose the cylinder block according to claim 4.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. cylinder block, does not depend on its method of production, i.e. “wherein the recess groove has been formed by machining using a disk-shaped cutting tool” and/or “the cross-sectional shape has been formed by the shape of said cutting tool being transferred”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

With regard to claim 6, SUZUKI in view of Nakamure disclose the cylinder block according to claim 1, and further on SUZUKI in view of Nakamure also discloses:
having a cylinder bore;
a cylinder head fastened to said cylinder block; 
a bearing cap fastened to the bearing body of the cylinder block; 
a crank shaft supported between the bearing body and the bearing cap in a rotatable fashion: and 
a piston configured so as to be connected to said crank shalt and also to slide inside the cylinder bore,
wherein a combustion chamber is formed by the cylinder bore, the cylinder head, and the piston, and
the internal combustion engine is “configured” such that the piston “is made to move back and forth by combustion pressure generated in the combustion chamber”, and “configured” to output power by “converting the back and forth movement” of said piston to rotational movement of the crank shaft.
It has been held that the recitation that an element is “configured”, “made to move” and/or “converting” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 7, SUZUKI in view of Nakamure disclose the cylinder block according to claim 6, and further on SUZUKI in view of Nakamure also discloses:
wherein the cylinder block has a plurality of the bearing bodies, 
the crank shalt has a plurality of journal parts respectively supported by the plurality of the bearing bodies,
at least one disk-shaped inertial body “configured to stabilize” the rotation of the crank shaft, and 
at least one weight member “configured to correct” the rotation unbalance of the crank shaft, wherein the journal parts include a first journal part to which the weight members are disposed at both end parts in the axial direction of the journal part, 
the plurality of the bearing bodies include a first bearing body that supports the first journal part, and 
the recess groove is formed in the bottom surface corner part of the fitting recess part in at least the first bearing body.
It has been held that the recitation that an element is “configured to stabilize” and/or “configured to correct” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 8, SUZUKI in view of Nakamure disclose the cylinder block according to claim 6, and further on SUZUKI in view of Nakamure also discloses:
wherein the cylinder block has a plurality of the bearing bodies, 
the crank shaft has a plurality of journal parts respectively supported by the plurality of the hearing bodies, 
at least one disk-shaped inertial body “configured to stabilize” the rotation of the crank shaft, and 
at least one weight member “configured to correct” the rotation unbalance of the crank shaft, 
wherein the journal parts include a second journal part to which the weight member is disposed at one end part in the axial direction of said journal part, and the disk-shaped inertial body is disposed at the other end part in the axial direction of said journal part, 
the plurality of the bearing bodies include a second bearing body that supports the second journal part, and
the recess groove is formed in the bottom surface corner part of the fitting recess part in at least the second bearing body.
It has been held that the recitation that an element is “configured to stabilize” and/or “configured to correct” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 9, SUZUKI in view of Nakamure disclose the cylinder block according to claim 2, and further on SUZUKI in view of Nakamure also discloses:
having a cylinder bore; 
a cylinder head fastened to said cylinder block; 
a bearing cap fastened to the bearing body of the cylinder block; 
a crank shaft supported between the bearing body and the hearing cap in a rotatable fashion; and 
a piston “configured” so as to be connected to said crank shaft and also to slide inside the cylinder bore, 
wherein a combustion chamber is formed by the cylinder bore, the cylinder head, and the piston, and 
the internal combustion engine is “configured” such that the piston is “made to move” back and forth by combustion pressure generated in the combustion chamber, and “configured” to output power by “converting” the back and forth movement of said piston to rotational movement of the crank shaft.
It has been held that the recitation that an element is “configured”, “made to move” and/or “converting” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 10, SUZUKI in view of Nakamure disclose the cylinder block according to claim 3, and further on SUZUKI in view of Nakamure also discloses:
having a cylinder bore; 
a cylinder head fastened to said cylinder block; 
a bearing cap fastened to the bearing body of the cylinder block;
a crank shaft supported between the bearing body and the bearing cap in a rotatable fashion; and 
a piston configured so as to be connected to said crank shaft and also to slide inside the cylinder bore, 
wherein a combustion chamber is formed by the cylinder bore, the cylinder head, and the piston, and 
the internal combustion engine is “configured” such that the piston is “made to move” back and forth by combustion pressure generated in the combustion chamber, and “configured” to output power by “converting” the back and forth movement of said piston to rotational movement of the crank shaft.
It has been held that the recitation that an element is “configured”, “made to move” and/or “converting” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 11, SUZUKI in view of Nakamure disclose the cylinder block according to claim 4, and further on SUZUKI in view of Nakamure also discloses:
having a cylinder bore; 
a cylinder head fastened to said cylinder block; 
a bearing cap fastened to the bearing body of the cylinder block; 
a crank shaft supported between the bearing body and the bearing cap in a rotatable fashion; and
a piston configured so as to be connected to said crank shaft and also to slide inside the cylinder bore, 
wherein a combustion chamber is formed by the cylinder bore, the cylinder head, and the piston, and 
the internal combustion engine is “configured” such that the piston is “made to move” back and forth by combustion pressure generated in the combustion chamber, and “configured” to output power by “converting” the back and forth movement of said piston to rotational movement of the crank shaft.
It has been held that the recitation that an element is “configured”, “made to move” and/or “converting” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 12, SUZUKI in view of Nakamure disclose the cylinder block according to claim 5, and further on SUZUKI in view of Nakamure also discloses:
having a cylinder bore; 
a cylinder head fastened to said cylinder block; 
a bearing cap fastened to the bearing body of the cylinder block; 
a crank shaft supported between the bearing body and the bearing cap in a rotatable fashion: and 
a piston configured so as to be connected to said crank shall and also to slide inside the cylinder bore, 
wherein a combustion chamber is formed by the cylinder bore, the cylinder head, and the piston, and 
the internal combustion engine is “configured” such that the piston is “made to move” back and forth by combustion pressure generated in the combustion chamber, and “configured” to output power by “converting” the back and forth movement of said piston to rotational movement of the crank shaft.
It has been held that the recitation that an element is “configured”, “made to move” and/or “converting” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

With regard to claim 13, SUZUKI in view of Nakamure disclose the cylinder block according to claim 7, and further on SUZUKI in view of Nakamure also discloses:
wherein the cylinder block has a plurality of the bearing bodies, 
the crank shaft has a plurality of journal parts respectively supported by the plurality of the bearing bodies, at least one disk-shaped inertial body “configured to stabilize” the rotation of the crank shaft, and at least one weight member “configured to correct” the rotation unbalance of the crank shaft,
wherein the journal parts include a second journal part to which the weight member is disposed at one end part in the axial direction of said journal part, and the disk-shaped inertial body is disposed at the other end part in the axial direction of said journal part, 
the plurality of the bearing bodies include a second bearing body that supports the second journal part, and 
the recess groove is formed in the bottom surface corner part of the fitting recess part in at least the second bearing body.
It has been held that the recitation that an element is “configured to stabilize” and/or “configured to correct” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747